PANEX RESOURCES INC. FINANCIAL STATEMENTS (EXPRESSED IN U.S. DOLLARS) QUARTERLY REPORT FOR THE PERIOD ENDED MAY 31, 2013 (UNAUDITED) UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MAY 31, 2013 ý QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 ☐ TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-51707 PANEX RESOURCES INC. (Exact name of registrant as specified in its charter) Incorporated in the State of Nevada (State or other jurisdiction of incorporation or organization) 00-0000000 (I.R.S. Employer Identification No.) Coresco AG, Level 3, Gotthardstrasse 20, 6304 Zug, Switzerland (Address of principal executive offices) +41 7887 96966 (Issuer’s telephone number) - (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ýYes☐ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ýYes☐ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Larger accelerated filer ☐Accelerated filer☐Non-accelerated filer ☐Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ýYes☐ No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 12, 2013 Common Stock – $0.001 par value Page - 1 PANEX RESOURCES INC. FINANCIAL STATEMENTS (EXPRESSED IN U.S. DOLLARS) QUARTERLY REPORT FOR THE PERIOD ENDED MAY 31, 2013 (UNAUDITED) INDEX Page PART I – FINANCIAL INFORMATION 3 ITEM 1 – FINANCIAL STATEMENTS 3 BALANCE SHEETS 3 STATEMENTS OF OPERATIONS 4 STATEMENTS OF CASH FLOWS 5 STATEMENTS OF STOCKHOLDER’S EQUITY (DEFICIENCY) 6 NOTES TO FINANCIAL STATEMENTS 7 ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 14 ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4 – CONTROLS AND PROCEDURES 17 PART II – OTHER INFORMATION ITEM 1 – LEGAL PROCEEDINGS 18 ITEM 1A – RISK FACTORS 18 ITEM 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 18 ITEM 3 – DEFAULTS UPON SENIOR SECURITIES 18 ITEM 4 – MINING SAFETY DISCLOSURES 18 ITEM 5 – OTHER INFORMATION 18 ITEM 6 – EXHIBITS 19 SIGNATURES 20 Page - 2 PANEX RESOURCES INC. FINANCIAL STATEMENTS (EXPRESSED IN U.S. DOLLARS) QUARTERLY REPORT FOR THE PERIOD ENDED MAY 31, 2013 (UNAUDITED) PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS BALANCE SHEETS PANEX RESOURCES INC. As at As at (An exploration stage enterprise) May 31 August 31 Balance Sheets 2013 (Unaudited) (Expressed in U.S. Dollars) $ $ ASSETS Current assets Cash Total current assets Total assets (all current) Liabilities and Stockholders' Equity (Deficiency) Current liabilities Accounts payable and accrued expenses Accounts payable and accrued expenses related parties (Note 4(b)) Loans and borrowings - Total liabilities (all current) Stockholders’ Equity (Deficiency) Common stock Authorized: 500,000,000 (2012: 500,000,000) common shares with par value of $0.001 each Issued and outstanding: 118,261,507 (2012: 103,261,507) common shares Additional paid-in capital Donated capital Accumulated deficit during the exploration stage ) ) Stockholder’ equity (deficiency) ) ) Total liabilities and stockholders’ equity (deficiency) The accompanying notes are an integral part of these financial statements. Page - 3 PANEX RESOURCES INC. FINANCIAL STATEMENTS (EXPRESSED IN U.S. DOLLARS) QUARTERLY REPORT FOR THE PERIOD ENDED MAY 31, 2013 (UNAUDITED) STATEMENTS OF OPERATIONS PANEX RESOURCES INC. Cumulative For the For the For the For the (An exploration stage enterprise) May 28, 2004 Three Months Three Months Nine Months Nine Months Statements of Operations (inception) Ended Ended Ended Ended to May 31 May 31 May 31 May 31 May 31 (Unaudited) (Expressed in U.S. Dollars) $ Donated rent - Donated services - - - Listing and filing fees - - Investor relation expenses - Directors fees - Management fees - ) ) Stock option compensation - Professional fees ) Travel costs - General and administrative Foreign currency transaction loss (gain) 36 ) Mineral property and exploration costs - Write-off deferred acquisition cost - Provision against Minanca loan - Other income (expense) Interest income - - Interest expense ) - ) ) ) Loss on sale of investment ) - Extinguishment of liabilities - - Gain on sale of mineral property right - ) (Net Loss) / Income ) Net Loss Per Share – Basic and Diluted * Weighted Average Shares Outstanding * Amount is less than $0.01 per share The accompanying notes are an integral part of these financial statements. Page - 4 PANEX RESOURCES INC. FINANCIAL STATEMENTS (EXPRESSED IN U.S. DOLLARS) QUARTERLY REPORT FOR THE PERIOD ENDED MAY 31, 2013 (UNAUDITED) STATEMENTS OF CASH FLOWS PANEX RESOURCES INC. Cumulative For the For the (An exploration stage enterprise) May 28, 2004 Nine Months Nine Months Statements of Cash Flows (inception) Ended Ended to May 31 May 31 May 31 (Unaudited) (Expressed in U.S. Dollars) $ $ $ Cash Flows From Operating Activities (Net loss) income ) ) ) Adjustments to reconcile net loss to cash used in operating activities Foreign currency transaction loss (gain) ) Gain on sale of mineral property rights ) - - Loss on sale of investment - - Extinguishment of debt ) ) ) Donated services and expenses - Expenses paid by issue of common stock - - Options expense - - Write-off deferred acquisition costs - - Provision against Minanca loan - - Change in operating assets and liabilities Increase (decrease) in receivables and other assets - - - Increase (decrease) in accounts payable and accrued liabilities Increase (decrease) in amounts due to related parties ) Net Cash Used in Operating Activities ) ) ) Cash Flows From Investing Activities Cash received from sale of investment - - Cash received from sale of mineral property rights - - Deferred acquisition costs ) - - Loan advances ) - - Repayment of loan advance - - Net Cash Used in Investing Activities ) - - Cash Flows From Financing Activities Loan from related parties - - Loan repaid to related parties ) - - Loan from unrelated third parties ) Deposits received for common shares to be issued - - Common shares issued for cash - Net Cash Provided by Financing Activities Effect of Exchange Rates on Cash ) ) ) Increase (decrease) in Cash ) Cash at Beginning of Period Cash at End of Period The accompanying notes are an integral part of these financial statements. Page - 5 PANEX RESOURCES INC. FINANCIAL STATEMENTS (EXPRESSED IN U.S. DOLLARS) QUARTERLY REPORT FOR THE PERIOD ENDED MAY 31, 2013 (UNAUDITED) STATEMENTS OF STOCKHOLDER’S EQUITY (DEFICIENCY) BY QUARTER MOVEMENT PANEX RESOURCES INC (An exploration stage enterprise) Statements of Stockholder's Equity (Deficiency) and Comprehensive income (Loss) Common Stock Additional paid-in capital Donated Capital Accumulated (deficit) during exploration stage Total stockholders' equity (deficiency) May 28, 2004 (inception) to Balance Date SharesAmount $ (Expressed in U.S. Dollars) #$ Balances, May 28, 2004 (Date of inception) Common stock issued for services to president - - Return and cancellation of shares - - - Net loss Balances, August 31, 2004 - Common stock issued for cash - - Return and cancellation of shares - - - Donated rent - Donated services - Net loss Balances, August 31, 2005 Common stock issued for cash - - Donated rent - Donated services - Net loss Balances, August 31, 2006 Common stock issued for cash Net loss Balances, August 31, 2007 Net loss Balances, August 31, 2008 Common stock issued for cash Common stock issued for settlement of debt Shares to be issued - - Net loss Balances, August 31, 2009 Common stock issued for cash received in - - December 2008 - Common stock issued for settlement of debt - - Net loss Balances, August 31, 2010 Common stock issued for settlement of accounts - - payable, accrued liabilities and debt - Donated services - Net loss Balances, August 31, 2011 Donated services - Issuance of common stock for settlement of debt and accounts payable in February 2012) - - - Common stock issued for cash at $0.08 per share - - Common stock issued for settlement of debt and accounts payable in March 2012 - - Stock option compensation expense - Net loss - Balances, August 31, 2012 Common stock issued for settlement of debt and accounts payable on April 11, 2013 at 0.5 cents per share - - Net loss
